In an action for a declaratory judgment and to enjoin defendant from harboring any animal in his apartment, (1) plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Kings County, dated May 20, 1976, as, upon the granting of its cross motion for summary judgment, stayed enforcement of the permanent injunction granted therein until March 11, 1977 and provided that, upon good cause shown, said stay may be further continued, and (2) defendant cross-appeals from so much of the said order and judgment as granted plaintiff summary judgment and a permanent injunction. Order and judgment modified, on the law, by deleting therefrom the sixth decretal paragraph, which granted the stay. As so modified, order and judgment affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. Defendant’s time to comply with the injunctive provisions of the order and judgment is extended until 60 days after entry of the order to be made hereon. Plaintiff, a co-operative housing corporation, was properly granted a permanent injunction barring defendant from harboring any animal in his apartment. In our opinion a stay of said injunction until March 11, 1977, and perhaps beyond, is an unreasonable delay of the relief to which plaintiff is entitled. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.